Citation Nr: 0912443	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 2003 to November 
2003, and had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied service connection for 
asthma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in the 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  

The Veteran's history of asthma was noted at the time of his 
May 2002 retention examination, ten months prior to the 
Veteran being ordered to active duty.  In noting the 
Veteran's condition, the examining physician referenced a 
letter submitted by a private doctor which discussed the 
status of the Veteran's condition and the medications he was 
taking. 
 
Where a preexisting disease or injury is noted on 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The Veteran was ordered to active duty in March 2003.  The 
evidence of record indicates the Veteran experienced a 
pulmonary episode approximately two weeks later.  While 
wearing a mask during NBC training, the Veteran began having 
difficulty breathing.  Two of his comrades removed his mask 
and administered treatment from his inhaler.  The Veteran was 
subsequently listed as non-deployable due to his medical 
condition.  An April 2003 memorandum from the Veteran's 
commanding officer stated that the Veteran also had 
difficulty breathing when walking long distances.

A Physical Evaluation Board (PEB) determined that the 
Veteran's medical impairment prevented him from engaging in a 
reasonable performance of his required duties and recommended 
that the Veteran be discharged.  The PEB also determined that 
the Veteran's condition existed prior to service and was not 
permanently aggravated by service.

As detailed above, the Veteran's service treatment records 
reflect that the condition was noted prior to active duty 
service, but subsequently caused him to be discharged as 
unfit for service eight months after reporting for active 
duty.  Private treatment records indicate the Veteran's 
asthma was well-controlled through medication prior to active 
duty service.

In January 2004, the RO requested the Veteran to identify or 
provide any treatment records that may support his claim.  
The Veteran responded that he had no medical records to 
provide since being discharged in November 2003. 
 
In view of the foregoing, the Board finds that additional 
medical evidence is necessary to clarify whether the 
Veteran's preexisting asthma was, in fact, aggravated by his 
period of active service.  Therefore, a remand is required to 
accord the Veteran a medical examination to resolve this 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions); see also 38 C.F.R. § 3.159(c)(4) (an 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim).  The Veteran should also be afforded 
the opportunity to provide information regarding treatment he 
may have received after being discharged.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify or 
provide records of treatment he received 
after being discharged in November 2003 
through the present supporting his claim 
that his asthma was aggravated by service.   

2.  Schedule the Veteran for a VA 
examination to determine if preexisting 
asthma was aggravated in service.  The 
examiner should review the claims folder 
prior to examination.  The examiner should 
opine as to whether it is more likely than 
not, less likely than not, or at least as 
likely as not that the Veteran's 
preexisting asthma underwent an increase 
in disability during service.  If the 
Veteran's asthma underwent an increase in 
disability during service, the examiner 
should state whether it is more likely 
than not, less likely than not, or at 
least as likely as not that the increase 
in disability was due to the natural 
progress of the disease or whether the 
increase in disability was beyond the 
natural progress of the disease.  

The examiner should note that temporary or 
intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not 
constitute sufficient evidence for a 
veteran to show increased disability for 
the purposes of determinations of service 
connection based on aggravation under 
section 1153 unless the underlying 
condition worsened.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated. 

3.  The claim should then be readjudicated 
in light of all of the evidence of record.  
If the claim remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

